Case 1:11-cv-10230-MLW Document 663 Filed 01/19/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,
on behalf of itself and all others
similarly situated,

Plaintiff,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

ARNOLD HENRIQUEZ, MICHAEL T. COHN,
WILLIAM R. TAYLOR, RICHARD A.
SUTHERLAND, and those similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
STATE STREET GLOBAL MARKETS, LLC and
DOES 1-20,

Defendants.

THE ANDOVER COMPANIES EMPLOYEE
SAVINGS AND PROFIT SHARING PLAN, on
behalf of itself and all others
Similarly situated, and JAMES
PEHOUSHEK-STANGELAND, on behalf of
himself and all others similarly
situated,

Plaintiffs,

Vv.

STATE STREET BANK AND TRUST COMPANY,
Defendant.

FINAL JUDGMENT CONCERNING ATTORNEYS'

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)

C.A. No. 11-10230-MLW

C.A. No. 11-12049-MLW

C.A. No. 12-11698-MLW

FEES AND SERVICE AWARDS
Case 1:11-cv-10230-MLW Document 663 Filed 01/19/21 Page 2 of 3

Pursuant to the January 19, 2021 Memorandum and Order (Dkt.
No. 662) and the February 27, 2020 Memorandum and Order (Dkt. No.
590), FINAL JUDGMENT CONCERNING ATTORNEYS' FEES is hereby ENTERED

and ALLOCATED as follows:

e $60,000,000 is awarded to counsel for plaintiffs as
reasonable fees and expenses.

* From the $60,000,000 a total of $22,202,131.25 shall be
paid to Labaton Sucharow LLP.

e From the $60,000,000 a total of $13,261,908.10 shall be
paid to The Thornton Law Firm.

e From the $60,000,000 a total of $15,233,397.53 shall be
paid to Lieff Cabraser Heiman & Bernstein, LLP.

e From the $60,000,000 a total of $3,978,152.18 shall be
paid to Keller Rohrback LLP.

e From the $60,000,000 a total of $3,439,775.42 shall be
paid to McTigue Law LLP.

e From the $60,000,000 a total of $3,298,598.55 shall be
paid to Zuckerman Spaeder LLP.

e An award of $60,690 shall be paid from the common fund
to the Hamilton-Lincoln Law Institute Center for Class
Action Fairness.

® A Service Award of $15,000 shall be paid from the common

fund to the Arkansas Teacher Retirement System.
Case 1:11-cv-10230-MLW Document 663 Filed 01/19/21 Page 3 of 3

e A Service Award of $10,000 shall be paid from the common
fund to each of the six ERISA Plaintiffs, Arnold
Henriquez, Michael T. Cohn, William R. Taylor, Richard
A. Sutherland, The Andover Companies Employee Savings

and Profit Sharing Plan, and James Pehoushek-Stangeland.

 
 

Date: January 19, 2021

 

MARK L.* WOLF
UNITED STATES DISTRICT JUDGE
